Citation Nr: 1825220	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for service connection for chronic disability manifested by impairment of visual acuity.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for a chronic skin disability.

5.  Entitlement to service connection for left ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a chronic lumbar spine disability.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

9.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

10.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

11.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

12.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

13.  Entitlement to a compensable evaluation for erectile dysfunction.

14.  Entitlement to a compensable evaluation for residuals of malaria.

15.  Entitlement to an effective date earlier than September 22, 2010, for the grants of service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.

16.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in July 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and an acquired psychiatric disability as well as service connection for a lumbar spine disability, an October 2012 rating decision denied the issues.  That same month, the Veteran submitted his Notice of Disagreement with respect to these issues.  The AOJ must now issue a Statement of the Case, and the Veteran provided an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issues to the AOJ for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issues of whether new and material evidence has been received to reopen a claim of service connection for a chronic disability manifested by impairment of visual acuity; service connection for a chronic skin disability, left ear hearing loss, and tinnitus; increased ratings for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, malaria, and erectile dysfunction; and earlier effective date for the grant of erectile dysfunction and special monthly compensation, the Veteran's attorney points out that VA treatment records since 1970, from September 2008 to August 2010 and since June 2014 have not been associated with the record.  In October 2010, the Veteran submitted an authorization to release information and noted that he had been receiving treatment from the San Juan VA medical facility since 1970 for a skin condition, hearing loss, and tinnitus.  As such, a request should be made to obtain any and all VA treatment records from December 1970 to August 2012 and from July 2014 to the present.  The VCAA requires that attempts be made to obtain VA records unless it is futile.  Without a negative response from the VA Medical Center, it is not clear that further requests would be futile.  

With respect to the issues of entitlement to issues of entitlement to service connection for a chronic skin disability as well as increased ratings for the Veteran's right and left lower extremity peripheral neuropathy, the Veteran's attorney points out that VA examinations conducted in July 2011 and August 2012 are, at least in part, inadequate for rating purposes.  The attorney notes that the July 2011 VA skin examination contains no opinion as to whether the Veteran's seborrheic keratosis is related to his Agent Orange exposure.  The attorney also notes that the August 2012 peripheral neuropathy examination contains an opinion by the VA examiner that the Veteran does not have diabetic neuropathy of the lower extremities.  Thus, an opinion with respect to the etiology of the Veteran's skin disorder should be obtained.  In addition, since the last VA examinations to determine the severity of the Veteran's service-connected disabilities was conducted in 2012, the Veteran should be provided the opportunity to report for additional VA examinations to determine the current severity of his service-connected disabilities.  

Finally, with regard to the issue of entitlement to a TDIU, any decisions issues being remanded herein may affect the claim for a TDIU.  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed to comply with the VCAA (please see correspondence from the Veteran's attorney dated November 23, 2015), the Veteran and his representative should be provided a Statement of the Case as to the issues of whether new and material evidence has been received to reopen claims for service connection for hypertension and an acquired psychiatric disability as well as service connection for a lumbar spine disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  An attempt should be made to obtain all VA treatment records from December 1970 to August 2012 and from July 2014 to the present from the VA medical center in San Juan and associate them with the file.  If any of the records have been retired to a federal records storage facility, all necessary follow-up efforts must be made to obtain the records, until it is clear from the responses received that further requests would be futile.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  The Veteran should be afforded a VA skin examination, preferably by a dermatologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic skin disorders and provide an opinion as to whether it is at least as likely as not that any such disorder had its onset in service or is otherwise related in any way to the Veteran's active duty service, to include conceded herbicide exposure.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  The Veteran should be afforded VA examinations, by an appropriate examiner, to determine the current severity of his diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and malaria.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.   In accordance with the latest worksheets for rating diabetes mellitus, peripheral neuropathy, and malaria, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

7.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


